 ,In the MatterofMEDFORDCORPORATIONandINTERNATIONAL WOOD-WORKERS OFAMERICA,LOCAL UNIONNo. 6-221,C. I.O.CaseNo. R-2,956.-Decided September 18, 1941Investigation and Certification of Representatives:stipulation for Certificationof Representatives upon consent election.Mr. Arthur Hailey,for the Board.Mr. B. L. Nutting,of Medford, Oreg., for the Company.Mr. Elmer Abbott,of Butte Falls, Ore.,for the C. I. O.Mr. Willis L. Hild,of Butte Falls, Ore., for the A. F. L.Mr. Dan H. Byrd, Jr.,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THECASEOn June 17, 1941, International Woodworkers of America, LocalUnion No. 6-221, C. I. 0., herein called the I. W. A., filed withthe Regional Director for the Nineteenth Region (Seattle, Washing-ton) a petition alleging that a question affecting commerce had arisenconcerning the representation of employees at the logging operationsin the vicinity of Butte Falls, Oregon, of Medford Corporation, hereincalled the Company, engaged in the business of logging and of manu-facturing lumber at Medford, Oregon, and requesting an investiga-tion and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On July 29, 1941; the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act, andArticle III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.On July 24, 1941, theCompany, the I. W. A., Lumber and Sawmill Workers Union, LocalNo. 2731, affiliated with the A. F. L., herein called Local No. 2731,and the Acting Regional Director entered into a "STIPULATIONFOR CERTIFICATION OF REPRESENTATIVES UPON CON-SENT ELECTION."35 N. L. R. B., No. 116.512 MEDFORDCORPORATION513Pursuant to the stipulation, an election by secret ballot was con-ducted on August 14, 1941, under the direction and supervision ofthe Regional Director among the following employees to determinewhether or not they desired to be represented by the I. W. A., or byLocal No. 2731, for the purposes of collective bargaining, or byneither : all production and maintenance employees of the Companyat its logging operations in the vicinity of Butte Falls, Oregon,including main line railroad employees,'but excluding the timekeeper,the logging superintendent, the logging foreman, the master mechanicforeman, the steel gang foreman, the spur maintenance foreman, thebrush foreman, the bull buck foreman, the main line section crewforemen, the bridge crew foreman, and the roundhouse foreman.On August 19, 1941, the Regional Director issued and duly servedupon the parties his Election Report on the ballot.No objectionsto the conduct of the ballot or the Election Report have been filed byany of the parties.In his Election Report the Regional Director reported as followsconcerning the balloting and its results :Total on Eligibility List_________________________________169Total ballots cast__________________________________________155Total Votes cast for International Woodworkers of America,Local Union No. 6-221, C. I. O__________________________90Local No. 2731, A. F. of L______________________________64Total Votes cast for Neither______________________________1Total on Eligibility List Not Voting________________________14Upon the basis of the Stipulation, the Election Report, and theentire record in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees at the logging operations in the vicinity ofButte Falls, Oregon, of Medford Corporation, Medford, Oregon,within the meaning of Section 9 (c) and Section 2 (6) and (7) of theNational Labor Relations Act.2.All production and maintenance employees of the Company atits logging operations in the vicinity of Butte Falls, Oregon, includ-ing main line railroad employees, but excluding the timekeeper, thelogging superintendent, the logging foreman, the master mechanicforeman, the steel gang foreman, the spur maintenance foreman, thebrush foreman, the bull buck foreman, the main line section crewforemen, the bridge crew foreman, and the roundhouse foreman,constitute a unit appropriate for the purposes of collective bargain-ing, within the meaning of Section 9 (b) of the National Labor Rela-tions Act. 514DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. InternationalWoodworkers of America, Local Union No. 6-221,C. I. 0., has been designated and selected by a,majority of the em-ployees in the above unit as their representative for the'purposes ofcollective bargaining, and is the exclusive representative of all em-ployees in said unit, within the meaning of Section 9 (a) of theNational Labor Relations Act.CERTIFIC'ATION'OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,IT ISHEREBY CERTIFIEDthat International Woodworkers of America,Local Union No. 6-221, C. I. 0., has been designated and selectedby a majority of all production and maintenance employees of theMedford- Corporation, Medford, Oregon, at its logging operationsin the vicinity of Butte Falls, Oregon, including main line railroademployees, but excluding the timekeeper, the logging superintend-ent, the logging foreman, the master mechanic foreman,: the steelgang foreman, the spur maintenance foreman, the brush foreman,the bull buck foreman, the main line section crew foremen, thebridge crew foreman, and the roundhouse foreman, as their repre-sentative for the purposes of collective bargaining, and that, pur-suant to the provisions of Section 9 (a) of the Act, InternationalWoodworkers of America, Local Union No. 6-221, C.' I. 0., is theexclusive representative of all such employees for the purposes ofcollective bargaining in respect to rates of pay, wages, hours, ofemployment, and other conditions of employment.